COR LAP ORAL WUMEA 16? FASLEAGH? p Geol P

 

 

 

 

 

 

 

 

 

 

 

 

USic SONY
ATTORNEY ATLAW || DOCUMENT
888 Grand Concourse ||! PRONTCALLY FILED
Bronx, New York 10451 DO OR:
718-665-9533 PHATE FILED | iS” 2o2f
nedicklawi@emaiLcom 718-665-9147-fax

917-446-598 1-cell

January 15, 2021

Honorable Denise L, Cote
United States District Court
Southern District of New York

Daniel Patrick Moynihan A ' K PA

United States Courthouse hr) ik Ff)
500 Pearl Street

New York, New York 10007 '

Re: United States of America v, Andy Garibaldi-Lopez
19 Cr. 463 (DLC)

Your Honor:

I most respectfully request that Mr. Garibaldi-Lopez’s sentence, which is currently
scheduled for January 29, 2021 at 10:00 a.m., be adjourned for approximately three weeks.
‘The reason for this request is that I am still in the process of collecting letters, some of which
must be translated from Spanish to English, for your Honor’s consideration on behalf of Mr.
Garibaldi-Lopez. I have spoken to Assistant United States Attorney Sebastian Swett, and he has
no objection to this request.

Thank you for your consideration.

Very truly yours, .

f
Abe he PA ee
MICHAEL J. NEDICK

cc.: AUSA Sebastian Swett

f Ldn die te Ln e

 

 
